IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                  FILED
                                                                February 6, 2009
                                 No. 08-10447
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

HOMBERTO CASTRO-ORPINEDA

                                           Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:07-CR-56-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Pursuant to a written plea agreement, Homberto Castro-Orpineda pleaded
guilty to possession with intent to distribute 100 kilograms or more of marijuana
and possession of a firearm in furtherance of a drug trafficking crime. Castro-
Orpineda appeals the district court’s denial of his motion to withdraw his guilty
plea.




        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-10447

      We review for an abuse of discretion. United States v. Washington, 480
F.3d 309, 316 (5th Cir. 2007). Because the district court accepted Castro-
Orpineda’s guilty plea, Castro-Orpineda could withdraw it only if he could “show
a fair and just reason for requesting the withdraw.” FED. R. CRIM. P. 11(d)(2)(B);
United States v. Still, 102 F.3d 118, 124 (5th Cir. 1996).
      Castro-Orpineda argues that the district court erred by denying his motion
solely on the ground that his guilty plea was knowing and voluntary. He reviews
each of the factors set out in United States v. Carr, 740 F.2d 339, 343-44 (5th Cir.
1984), and argues that all but one (close assistance of counsel) weigh in favor of
the grant of his motion to withdraw his guilty plea. However, in support of his
motion, Castro-Orpineda raised, at most, only the innocence factor.            “[A]
defendant cannot fail to invoke any of the Carr factors in support of his motion
and then argue that the district court abused its discretion by failing to consider
arguments that he had the burden to raise.” Washington, 480 F.3d at 317
(internal quotation marks and citation omitted). Moreover, the district court
was not required to make specific findings on every Carr factor. Id. Under the
facts of this case, Castro-Orpineda failed to demonstrate a fair and just reason
for the withdrawal of his guilty plea, and the district court did not abuse its
discretion by denying the motion. See id.
      AFFIRMED.




                                         2